1
2
3
4
5
6
7
8                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
9                                 FRESNO DIVISION
10
                                                                )
11    CENTER FOR BIOLOGICAL DIVERSITY, et al. ,                 )   Case No.
                                                                )   1:21-cv-00475-DAD-SAB
12                              Plaintiffs,                     )
13            v.                                                )   ORDER GRANTING JOINT
                                                                )   STIPULATION FOR 120-DAY
14                                                              )   STAY
      U.S. BUREAU OF LAND MANAGEMENT, et al.,                   )
15
                                                                )
16                              Defendants                      )
                                                                )
17
18          The Center for Biological Diversity, Friends of the Earth, and Sierra Club (“Plaintiffs”)
19   filed this action on March 22, 2021, seeking declaratory and injunctive relief. (ECF No. 1.)
20   On May 21, 2021, a stipulation was filed for this action to be stayed 120 days will the parties
21   attempt resolution of the action.
22          Accordingly, IT IS HEREBY ORDERED that:
23          1.      The joint stipulation for a 120 day stay is approved and all parties shall comply
24                  with its provisions;
25          2.      This matter is STAYED for one hundred twenty (120) days from the date of
26                  entry of this order;
27          3.      Defendants’ SHALL FILE a responsive pleading on or before September 20,
28                  2021;


                                                     1
1             4.      The mandatory scheduling conference set for July 20, 2021 is CONTINUED to
2                     December 2, 2021, at 10:30 a.m. in Courtroom 9; and
3             5.      The parties SHALL FILE a joint scheduling report seven (7) days prior to the
4                     scheduling conference.
5
     IT IS SO ORDERED.
6
7    Dated:        May 24, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
